Alamo Aircraft Supply, Inc.,
                                                                      Alamo Aircraft, Ltd.,




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 6, 2014

                                     No. 04-14-00057-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-08223
                            Honorable Larry Noll, Judge Presiding


                                        ORDER
         Appellees filed their brief on May 21, 2014. Appellant City of San Antonio’s reply brief
is due on June 10, 2014. See TEX. R. APP. P. 38.6(c). On June 6, 2014, Appellant filed a motion
for a fifteen-day extension of time to file the reply brief.
       Appellant’s motion is GRANTED. Appellant’s reply brief must be filed not later than
June 25, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE THE REPLY BRIEF
WILL BE GRANTED.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court